In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________

No. 21-3014
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,

                                 v.

STUART NITZKIN,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
            No. 1:21-CR-00292(1) — Sara L. Ellis, Judge.
                     ____________________

       ARGUED JUNE 2, 2022 — DECIDED JUNE 22, 2022
                     ____________________

    Before EASTERBROOK, ST. EVE, and JACKSON-AKIWUMI, Cir-
cuit Judges.
    EASTERBROOK, Circuit Judge. From April 2011 through Sep-
tember 2016, Stuart NiFkin was executive director of a charity
in Illinois. Through NiFkin’s eﬀorts the charity raised about
$1.1 million a year. He took home more than $300,000 annu-
ally—about half as salary and the rest embezzled. NiFkin
pleaded guilty to wire fraud, 18 U.S.C. §1343, and was sen-
tenced to 42 months’ imprisonment plus a ﬁne, restitution,
2                                                              No. 21-3014

and a year’s supervised release. His appellate brief presents a
single issue: whether, when calculating the recommended
length of imprisonment, the district judge properly added
two levels under U.S.S.G. 2B1.1(b)(9)(A).
     Guideline 2B1.1(b)(9)(A) adds two levels (which for
NiFkin implied eight to ten extra months in prison) when the
oﬀense involves “a misrepresentation that the defendant was
acting on behalf of a charitable, educational, religious, or po-
litical organization, or a government agency”. NiFkin’s posi-
tion is simple: he did not “misrepresent” his status as a person
“acting on behalf of” the charity, given that he was its duly
appointed executive director. NiFkin contends that
§2B1.1(b)(9)(A) does not deal with diversion of funds raised
by a legitimate oﬃcer of a legitimate charity.
    The district judge found an increase under §2B1.1(b)(9)(A)
proper because NiFkin “was aware that some of the money
coming in, based on his past decisions and behavior, was not
going to the charity but would instead be diverted to him.” In
other words, the judge thought the increase appropriate be-
cause of NiFkin’s intent about the disposition of the money
rather than because NiFkin misled donors about his position
with the charity. The judge’s approach has the support of Ap-
plication Note 8(B), which tells us that the increase
    applies in any case in which the defendant represented that the
    defendant was acting to obtain a beneﬁt on behalf of a charitable,
    educational, religious, or political organization, or a government
    agency (regardless of whether the defendant actually was associ-
    ated with the organization or government agency) when, in fact,
    the defendant intended to divert all or part of that beneﬁt (e.g., for
    the defendant’s personal gain).

The question that we must decide is whether this note is a rea-
sonable understanding of the Guideline—for, although the
No. 21-3014                                                               3

Sentencing Commission’s commentary may be used to re-
solve ambiguities, it may not be used to contradict or extend
a Guideline’s text. See, e.g., United States v. Rollins, 836 F.3d
737 (7th Cir. 2016); D’Antoni v. United States, 916 F.3d 658 (7th
Cir. 2019); United States v. Smith, 989 F.3d 575, 584 (7th Cir.
2021).
    Application Note 8(B) was promulgated in 2001 as part of
Amendment 617. A predecessor application note had given a
few examples, all of which entailed misrepresentation of the
defendant’s position or misrepresentation of the charity’s
very existence. Not until the 2001 change did any commen-
tary suggest that intention to divert part of the proceeds could
support an enhancement under §2B1.1(b)(9)(A). The Commis-
sion said this about the change:
   [T]his amendment resolves a circuit conﬂict regarding the scope
   of the enhancement in the consolidated guideline for a misrepre-
   sentation that the defendant was acting on behalf of a charitable,
   educational, religious, or political organization, or a government
   agency. (Prior to this amendment, the enhancement was at sub-
   section (b)(4)(A) of §2F1.1). The conﬂict concerns whether the mis-
   representation enhancement applies only in cases in which the de-
   fendant does not have any authority to act on behalf of the cov-
   ered organization or government agency or if it applies more
   broadly to cases in which the defendant has a legitimate connec-
   tion to the covered organization or government agency, but mis-
   represents that the defendant is acting solely on behalf of that or-
   ganization or agency. Compare, e.g., United States v. Marcum, 16
   F.3d 599 (4th Cir. 1994) (enhancement appropriate even though
   defendant did not misrepresent his authority to act on behalf of
   the organization but rather only misrepresented that he was con-
   ducting an activity wholly on behalf of the organization), with
   United States v. Frazier, 53 F.3d 1105 (10th Cir. 1995) (application
   of the enhancement is limited to cases in which the defendant ex-
   ploits the victim by claiming to have authority which in fact does
   not exist).
4                                                           No. 21-3014

    The amendment follows the broader view of the Fourth Circuit. It
    provides for application of the enhancement, now, by this amend-
    ment, at §2B1.1(b)(7)(A), if the defendant falsely represented that
    the defendant was acting to obtain a beneﬁt for a covered organi-
    zation or agency when, in fact, the defendant intended to divert
    all or part of that beneﬁt (for example, for the defendant’s per-
    sonal gain), regardless of whether the defendant actually was as-
    sociated with the organization or government agency. The Com-
    mission determined that the enhancement was appropriate in
    such cases because the representation that the defendant was act-
    ing to obtain a beneﬁt for the organization enables the defendant
    to commit the oﬀense. In the case of an employee who also holds
    a position of trust, the amendment provides an application note
    instructing the court not to apply §3B1.3 (Abuse of Position of
    Trust or Use of Special Skill) if the same conduct forms the basis
    both for the enhancement and the adjustment in §3B1.3.

The proviso mentioned at the end is in Application Note
8(E)(i): “If the conduct that forms the basis for an enhance-
ment under subsection (b)(9)(A) is the only conduct that
forms the basis for an adjustment under §3B1.3 (Abuse of Po-
sition of Trust or Use of Special Skill), do not apply that ad-
justment under §3B1.3.” We will return to this proviso.
    The statement in Amendment 617 that the Commission is
resolving a conﬂict among the circuits by rewriting an applica-
tion note is hard to fathom, at least on an initial reading. The
Fourth and Tenth Circuits disagreed about how to read a
Guideline. The normal way to resolve a conﬂict is to change
the Guideline, which the Commission did not do. Rewriting
the application note is like reenacting a statute with the text
unchanged but a diﬀerent legislative history, and Pierce v. Un-
derwood, 487 U.S. 552 (1988), holds that this maneuver does
not change the statute’s meaning. So how could a new appli-
cation note change a Guideline’s meaning?
No. 21-3014                                                   5

    We said that the “normal” way to resolve a conﬂict is to
change the Guideline, but it turns out that the conﬂict be-
tween the Fourth and Tenth Circuits was about the Applica-
tion Note rather than the Guideline. The Fourth Circuit held
in Marcum that a defendant who misrepresented how charita-
ble proceeds would be used should receive an enhancement
under §2B1.1(b)(9)(A). (The Guideline was then
§2F1.1(b)(4)(A). It was moved by Amendment 617 to
§2B1.1(b)(7)(A) and moved later to §2B1.1(b)(9)(A). Its text has
remained constant. We use the current numbering through-
out this opinion to promote clarity.)
    Marcum did not quote or analyze the Guideline’s lan-
guage. Frazier, by contrast, analyzed the language in detail
and focused on the phrase “on behalf of” in the longer phrase
“a misrepresentation that the defendant was acting on behalf
of a charitable … organization”. Referring to dictionaries, Fra-
zier observed that “on behalf of” could mean “as a representa-
tive of” or “in the interest of”. If the phrase has the former
meaning, then a person who was authorized to represent a
charity cannot receive an enhancement under §2B1.1(b)(9)(A),
but if it has the laler meaning then a person who secretly
planned to take some of the money under the table is eligible
for the enhancement. The Tenth Circuit thought that the
Guideline bears both meanings, but that, because all of the
Application Note’s examples dealt with misrepresentation of
status rather than misrepresentation of intent, only misrepre-
sentation of status could support an enhancement.
    Amendment 617, and the revised Application Note 8(B),
remove the basis for the restrictive reading in Frazier and sup-
port a conclusion that both kinds of misrepresentation qual-
ify. If the only reason for the conﬂict between Marcum and
6                                                   No. 21-3014

Frazier was judicial disagreement about how to read an appli-
cation note, that sort of conﬂict can indeed be resolved by re-
writing the note and leaving the Guideline’s text unchanged.
    Since 2001, courts of appeals have uniformly accepted the
new Application Note as an authoritative construction of
§2B1.1(b)(9)(A). See United States v. Wiant, 314 F.3d 826, 829
(6th Cir. 2003); United States v. Lambert, 498 F.3d 963 (9th Cir.
2007); United States v. Smith, 516 F.3d 473 (6th Cir. 2008);
United States v. Fumo, 655 F.3d 288 (3d Cir. 2011). Some of
these decisions mention only the text of §2B1.1(b)(9)(A) and
others do not analyze with care either the text or the note. One
even alributes Amendment 617 to Congress! Lambert, 498
F.3d at 970. (The brief for the United States quotes that alrib-
ution with approval. Do the Ninth Circuit and the Depart-
ment of Justice really not know who writes the Guidelines
and their commentary?) But these decisions all come out the
same way, and we could not hold otherwise without creating
a new conﬂict among the circuits.
    We do not ﬁnd the prospect of a new conﬂict necessary,
for two reasons.
    First, Frazier is right to observe that “on behalf of” can
mean “for the beneﬁt of”. It is appropriate to use the Sentenc-
ing Commission’s commentary to resolve ambiguities in the
Guidelines. True, any compensated employee of a charity is
raising money in part for his own beneﬁt (how else will the
organization pay his salary?), but limiting the enhancement
to people who plan to receive secret beneﬁts produces a sensi-
ble outcome.
   Second, the proviso now expressed in Application Note
8(E)(i) eliminates the prospect that reading “on behalf of” to
No. 21-3014                                                     7

mean “for the beneﬁt of” will duplicate the enhancement un-
der §3B1.3 for abuse of a position of trust, an enhancement
that NiFkin received in addition to the one under
§2B1.1(b)(9)(A). There’s nothing wrong with double counting
when the Commission calls for it. See United States v. Vizcarra,
668 F.3d 516 (7th Cir. 2012). But when the Commission itself
says that two enhancements so overlap that only one should
be applied, we need not strain to avoid overlaps. The appro-
priate thing to do is allow each Guideline a natural meaning,
then enforce the anti-cumulation rule.
    The problem in NiFkin’s sentencing turns out to be, not a
misconstruction of §2B1.1(b)(9)(A), but the fact that everyone
overlooked Application Note 8(E)(i). The district judge did
not mention it, let alone conclude that the enhancements un-
der §2B1.1(b)(9)(A) and §3B1.3 rest on diﬀerent conduct. A
court of appeals may notice plain error, see Fed. R. Crim. P.
52(b), and this oversight is plain enough. A diﬀerence of eight
to ten months in the recommended length of a sentence is well
worth geling correct. Rosales-Mireles v. United States, 138 S. Ct.
1897 (2018), holds that errors in calculating the appropriate
sentencing range usually should be corrected under Rule
52(b). So we remand with instructions to apply Application
Note 8(E)(i). If the judge ﬁnds that the two enhancements re-
ﬂect diﬀerent conduct, then both may be applied. Even if only
one applies, the judge may conclude that a 42-month sentence
retains the support of the criteria in 18 U.S.C. §3553. But that
determination must start with a correct appreciation of the
range recommended by the Sentencing Commission. See
United States v. Asbury, 27 F.4th 576, 582 (7th Cir. 2022).
     The sentence is vacated, and the case is remanded for
further proceedings consistent with this opinion.